Citation Nr: 0613504	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  98-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, as 
secondary to herbicide exposure.

2.  Entitlement to service connection for headaches, as 
secondary to herbicide exposure.

3.  Entitlement to service connection for a sleep disorder, 
as secondary to herbicide exposure.  

4.  Entitlement to service connection for fibromyalgia with 
musculoskeletal pain, as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
the proceeding, the case was transferred to Columbia, South 
Carolina  and then back to the Los Angeles.   

In August 2000, the Board remanded the case for the 
scheduling of an RO hearing and further development.  An RO 
hearing was scheduled in October 2000 but the veteran failed 
to appear; thus, his request for a hearing was deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).  In June 2003, 
the Board determined that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a skin disorder, reopened that claim, and remanded the 
case to the RO for additional development.  The case is now 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A review of the record shows that VA complied with 
instruction paragraphs 1, 2, 3, 4, and 6 of the Board's June 
2003 remand; however, it failed to give the veteran the 
requisite notice as instructed in paragraph 5.  Thus, the 
Board finds that this case must be remanded again under the 
holding in Stegall v. West, 11 Vet. App. 268 (1998). 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held in those cases, like the one here, where 
the initial AOJ decision(s) was issued prior November 9, 
2000, content-complying notice must be given before a 
decision on the appeal is issued.  Even though the case was 
specifically remanded for compliance with VA's notice 
requirements, the April and December 2004 letters failed to 
provide the requisite notice mandated by Pelegrini.  During 
the pendency of this appeal, the Court also issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  
On remand, VA must provide the veteran with such notice.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish entitlement to service 
connection on a direct or presumptive 
basis (due to exposure to herbicides); 
(2) explains the information or evidence 
needed to establish entitlement to an 
initial disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (3) informs him of what 
information or evidence VA has or will 
seek to provide; and (4) informs him of 
what information or evidence he is 
expected to provide to support his 
claims.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claims, and discuss 
the merits for service connection on a 
direct basis and, alternatively, based on 
exposure to herbicides.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand is to ensure due process.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






